Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed October 17, 2022 in response to the Office Action of June 15, 2022 is acknowledged and has been entered.  Claims 82 and 96 have been cancelled. Claims 79, 80, 81, 84, and 98 have been amended. New claims 99-102 have been added.  
	2.	Claims 79-81, 83-95, and 97-102 are pending, 
3.	 Claim 90 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
4.	Claims 79-81, 83-89, 91-95, and 97-102 are currently under consideration as drawn to the elected species.  
New Grounds of Rejection
Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed Application No. 61/986,600, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of April 30, 2015 for claims 79-81, 83-89, 91-95, and 97-102 because the claims as currently constituted recite “wherein the method enhances the CD T cell: Treg cell ratio in the cancer” and a review of the Application No. 61/986,600 does not reveal the claimed limitation. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 102 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 102 is drawn to the method of claim 99, wherein the poorly immunogenic cancer comprises a solid tumor.  However, all of the tumors of claim 99 (melanoma, an ovarian cancer, a renal cancer, and a lung cancer) are solid tumors.  Thus, claim 102 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 79-81, 83, 85-89, 91-95, and 97-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/102465 A2 (Mooney et al. 20 August 2009, IDS), “Mooney” in view of US 2015/0202291 A1 (Bosch et al. July 23, 2015, effectively filed Nov. 5, 2013), “Bosch” and in view of Dolgin, E. (Nature Dec. 19, 2013 504(7480): s16-17, IDS), “Dolgin”. 
	Mooney teaches vaccinating a subject against cancer, comprising administering to a subject, a device comprising a scaffold composition and bioactive composition, said bioactive composition being incorporated into or conjugated onto said scaffold composition, wherein said scaffold composition attracts a dendritic cell, introduces a immunogenic factor into said dendritic cell thereby activating said dendritic cell, and induces said dendritic cell to migrate away from said scaffold composition, thereby conferring upon a subject anti-tumor immunity. In the case of a localized or solid tumor, the device is administered or implanted at or near the tumor site or site from which the tumor was excised or surgically removed.  See ¶ [12].
Mooney teaches a scaffold composition, a recruitment composition, and a deployment composition. The deployment composition that mediates prolonged and continuous egress of primed cells.  See p. 1, ¶ [03]. Mooney teaches a device comprising a scaffold composition and bioactive composition, said bioactive composition being incorporated into or conjugated onto said scaffold composition, wherein said scaffold composition attracts a dendritic cell, introduces an immunogenic factor into said dendritic cell thereby activating said dendritic cell, and induces said dendritic cell to migrate away from said scaffold composition. Alternatively, the bioactive composition incorporated into or coated onto the scaffold composition attracts a dendritic cell, introduces an immunogenic factor into said dendritic cell thereby activating said dendritic cell, and induces said dendritic cell to migrate away from said scaffold composition. In other preferred embodiments, the scaffold composition or bioactive composition separately attract a dendritic cell to the device, introduce an immunogenic factor into the dendritic cell, and induce the dendritic cell to migrate away from the device.  In preferred embodiments, the recruitment composition is GM-CSF.  See p. 2-3, ¶¶ [07]-[08].  
Mooney teaches that the immunogenic factors include toll-like receptor ligands.  See p. 5, ¶ [13]. 
Mooney teaches that the device is used for delivery of vaccines including factors to promote immune responses, including anti-CTLA-4 antibodies.  See pp. 46-48 ¶¶ [146]-[151].  
Mooney teaches that the bioactive composition comprises a cancer antigen   See p. 7-[25] and p. 8-[29]. Mooney teaches that the cancer antigen is in the form of tumor cell lysate. See p. 9-[33].   
Mooney teaches that scaffold compositions include polylactic acid, polyglycolic acid, PLGA polymers, alginates and alginate derivatives, gelatin, and collagen.  Mooney teaches that the polymers comprise macroporous poly-lactide-co-glycolide (PLG). See p.8-¶¶ [28]-[29].	
Mooney teaches that the scaffold comprises macroporous pores   See p.8-¶ [30]. 
Mooney teaches that the scaffold contains a deployment signal to induce egress of altered cells, like activated T cells from the device.  See pp. 9-10 ¶¶ [34]-[35]. 
Mooney teaches simultaneous and sequential administrations of immune stimulators.  See p. 27-¶ [96].
Mooney teaches subcutaneous administration of scaffolds to inhibit tumor growth.  See p. 45-[144].
Mooney teaches T cell mediated killing of tumor cells after vaccination.  See pp. 54-55 ¶¶ [161]. 
 	Mooney teaches using a FLT-3 ligand as a bioactive cytokine.  See p. 42-[136] and p. 48-[151].
Mooney teaches that the devices are used for melanoma cancer vaccines for treatment of melanoma.  See p. 18-[59], p. 19-[62] and paragraph bridging pp. 45-46. 
Mooney teaches that the devices may contain vaccine adjuvants like CpG rich oligonucleotides.  See p. 47-[149]. Mooney teaches that CpG rich oligonucleotides stimulate TLR9 activation.  See p. 11-[39] and p. See p. 18-[60]-[61].
	Mooney teaches as set forth above, but does not specifically teach administering an antibody inhibitor of CTLA4 and/or PD1 with the device to a subject with poorly immunogenic cancer that is resistant to CTL mediated lysis. 
	 Bosch teaches a combination of checkpoint inhibitors and a therapeutic agent like a vaccine for the treatment of cancer.  See abstract and ¶¶ [0013-0015] and claims 1-35. 
	Bosch teaches at paragraph [0008]:
CTLA-4, PD-1 and its ligands are members of the CD28-B7 family of co-signaling molecules that play important roles throughout all stages of T-cell function and other cell functions. The PD-1 receptor is expressed on the surface of activated T cells (and B cells) and, under normal circumstances, binds to its ligands (PD-L1 and PD-L2) that are expressed on the surface of antigen-presenting cells, such as dendritic cells or macrophages. This interaction sends a signal into the T cell and essentially switches it off or inhibits it. Cancer cells take advantage of this system by driving high levels of expression of PD-L1 on their surface. This allows them to gain control of the PD-1 pathway and switch off T cells expressing PD-1 that may enter the tumor microenvironment, thus suppressing the anticancer immune response.

	 Bosch teaches at paragraph [0082]:
Tumor cells themselves expresses PD-L1 and are thought to limit T cell responses via this mechanism. It has further been shown that inhibition of PD-1 results in expansion of effector T cells and restriction of T regulatory cell population in B16 melanoma models. Blockade of PD-1, CTLA-4, or IDO restores IL-2 production and allows for increased proliferation of CD8+ T cells present in the tumor microenvironment. It has been shown that anti-PDL1 treatment rescues and allows expansion of antigen-specific vaccine-generated CD8+ T cells to reject tumor. These data suggest that PD-1/PD-L1 axis regulates activated tumor-specific T cells.



Bosch teaches at paragraph [0083]:
Clinical trials in melanoma have shown anti-tumor responses in some patients with anti-PD-1 blockade. Significant benefit with PD-1 inhibition in cases of advanced melanoma, non-small-cell lung, prostate, renal-cell, and colorectal cancer have also been described. Studies in murine models have applied this evidence to glioma therapy. Anti-PD-1 blockade adjuvant to radiation promoted cytotoxic T cell population and an associated long-term survival benefit in mice with glioma tumor A decrease in tumor-infiltrating Tregs and increased survival when combinatorial treatment of IDO, CTLA-4, and PD-L1 inhibitors was administered has been described.

Bosch teaches that checkpoint inhibitors include the anti-PD1 antibodies Nivolumab (BMS-936558), MK-3475, and CT-011 (pidilizumab) for the treatment of cancer.  See ¶¶ [0083-0085], [0087] and [0097].
Bosch teaches that inhibition of the PD-1/PD-L1 negative costimulatory axis with an anti-PD1 antibody in glioma-resistant dendritic cells vaccine promotes cytotoxic T cell anti-tumor response.  See Examples 1-3. 
Dolgin teaches WDVAX a porous biodegradable plastic comprising tumor proteins, a growth factor, and a DNA molecule for cancer immunotherapy.  See p. S16- all 3 columns.
Dolgin teaches treatment WDVAX and anti-PD1 and anti-CTLA4 antibodies eradicated established melanoma tumors, where the anti-PD1 or anti-CTLA4 antibodies alone provided little benefit.  See p. S17-1st column.  Dolgin teaches that there may be synergy in this combine approach.  See p. S17-1st column, las full paragraph.
It would have been prima facie obvious to one of skill in the art at the time the invention was filed to combine the teachings of Mooney, Bosch, and Dolgin administer anti-CTLA4 and anti-PD1 antibodies in combination, in any order, with the scaffold vaccine device of Mooney to treat a poorly immunogenic cancer that is resistant to CTL mediated lysis and expresses PD-L1 because Mooney teaches using anti-CTLA-4 antibodies in the device, Mooney teaches simultaneous and sequential administration of immune stimulators, Bosch teaches tumor cells expresses PD-L1 to limit T cell responses, Bosch teaches inhibition of PD-1 results in expansion of effector T cells and restriction of T regulatory cells, Bosch teaches blockade of PD-1 or  CTLA-4 allows for increased proliferation of CD8+ T cells present in the tumor microenvironment, Bosch teaches significant benefit with PD-1 inhibition in cases of melanoma, advanced melanoma, non-small-cell lung, prostate, renal-cell, and colorectal cancer has been observed, and Dolgin teaches treatment with WDVAX and anti-PD1 and anti-CTLA4 antibodies eradicated established melanoma tumors, potentially synergistically.   One would have been motivated to treat with the anti-CTLA4 and/or anti-PD1 antibodies prior to, with or after treatments with the scaffold vaccine device to treat a poorly immunogenic cancer that is resistant to CTL mediated lysis that express PD-L1, given the advantage of treating with anti-CTLA4 and anti-PD1 antibodies taught by Bosch and Dolgin given that Mooney teaches that cancer vaccines enhance the presentation of antigens to T cells and NK cells. See p. 46-[146].   One of skill in the art, e.g. a physician, could have readily modified the order addition of the anti-CTLA4 and/or anti-PD1 antibodies and scaffold vaccine device to find the optimal treatment schedule for patients. 

8.	Claim(s) 79-81, 83-89, 91-95, and 97-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/102465 A2 (Mooney et al. 20 August 2009, IDS), “Mooney” in view of US 2015/0202291 A1 (Bosch et al. July 23, 2015), “Bosch” and in view of Dolgin, E. (Nature Dec. 19, 2013 504(7480): s16-17, IDS), “Dolgin”, as applied to claims 79-81, 83, 85-89, 91-95, and 97-102 above, and further in view of US 2011/0159023 A1 (Langermann, S. June 30, 2011, of record), “Langermann”.
Mooney, Bosch, and Dolgin teach as set forth above, but do not specifically teach a PDL2-Ig fusion that inhibits the interaction between the checkpoint protein and ligand thereof. 
Langermann teaches using a PD-L2-Ig fusion protein as a PD-1 antagonist to reduce or overcome lack of sufficient T cell responses, T cell exhaustion, T cell anergy, as well as activation of monocytes, macrophages, dendritic cells and other antigen presenting cells.  See ¶¶ [0016], [061] and [0375]. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Mooney, Bosch, Dolgin and Langermann and use a PD-L2-Ig fusion protein as a PD-1 antagonist in the methods of Mooney, Bosch, and Dolgin because Langermann teaches using a PD-L2-Ig fusion protein as a PD-1 antagonist to reduce or overcome lack of sufficient T cell responses, T cell exhaustion, T cell anergy, as well as activation of monocytes, macrophages, dendritic cells and other antigen presenting cells.  Given the immunostimulatory activity of PD-L2-Ig fusion protein one would have been motivated to use it in the in the methods of Mooney, Bosch, and Dolgin to enhance the immune response.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 79-81, 83, 85-89, 91, 92, and 97-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,682,400 (Ali et al. June 16, 2020, IDS) in view of US 2015/0202291 A1 (Bosch et al. July 23, 2015, effectively filed Nov. 5, 2013), “Bosch”.
The ‘400 claims are drawn to 1. A method of killing a cancer cell in a tumor in a subject in need thereof comprising administering to the subject: a) an inhibitor comprising an antibody, or an antigen binding fragment thereof, against an immune checkpoint protein; and b) a device comprising i) a macroporous scaffold composition comprising open, interconnected pores wherein the scaffold comprises a hydrogel or porous polymer; ii) a cell recruitment composition capable of recruiting an immune cell, wherein the cell recruitment composition is selected from the group consisting of a cytokine, a chemokine, a growth factor, and a combination thereof; and iii) a bioactive composition, wherein the bioactive composition is incorporated into or coated onto the scaffold composition, and wherein the bioactive composition comprises a cancer cell, a cancer antigen, or a cancer derived antigen, wherein the inhibitor is administered prior to and subsequent to the administration of the device, and wherein the method enhances the CD8 T cell: Treg cell ratio in the tumor, thereby killing a cancer cell in the tumor.
2. The method of claim 1, wherein migration of the immune cells to another site in the body is promoted by the open, interconnected macropores and by a deployment signal.
3. The method of claim 2, wherein the other site in the body is a nearby or remote tissue target.
4. The method of claim 1, wherein the inhibitor is also present in or on the device.
5. The method of claim 4, wherein the inhibitor is also coated in or on the scaffold composition.
6. The method of claim 1, wherein the inhibitor is not present in or on the device.
7. The method of claim 6, wherein the inhibitor is not coated in or on the scaffold composition.
8. The method of claim 1, wherein the inhibitor is also administered simultaneously with administration of the device.
9. The method of claim 1, wherein the device is implanted subcutaneously into the subject.
10. The method of claim 1, wherein the inhibitor is administered intravenously, intraperitoneally, subcutaneously, orally, intradermally, by inhalation, transmucosally, or rectally.
11. The method of claim 1, wherein the inhibitor is administered by injection, infusion, or inhalation.
12. The method of claim 1, wherein the inhibitor is administered at a dosage of 0.01-10 mg/kg body weight.
13. The method of claim 1, wherein the inhibitor is administered in an amount of 0.01-30 mg per dose.
14. The method of claim 1, wherein the cancer cell is resistant to cytotoxic T-lymphocyte (CTL)-mediated lysis.
15. The method of claim 1, wherein the cancer cell is resistant to natural killer (NK) cell mediated killing.
16. The method of claim 1, wherein the immune checkpoint protein is selected from the group consisting of a cytotoxic T-lymphocyte-associated antigen 4 (CTLA4), a programmed cell death protein 1 (PD1), a programmed cell death protein 1 ligand (PDL1), a lymphocyte activation gene 3 (LAG3), a B7-H3, a B7-H4, a T cell membrane protein 3 (TIM3), a 2B4 (CD244), a B and T lymphocyte attenuator (BTLA, CD272), an adenosine A2a receptor (A2aR), a killer cell immunoglobulin-like receptor (KIR), a C-type leptin receptor, and any combination thereof.
17. The method of claim 16, wherein the inhibitor is an antibody selected from the group consisting of an Ipilimumab, a Tremelimumab, an MDX-1106, a MK-3475, a CT-011 (pidilizumab), an MGA271, a fragment thereof, and any combination thereof.
18. The method of claim 16, wherein the immune checkpoint protein is a PD-1.
19. The method of claim 16, wherein the immune checkpoint protein is a CTLA-4.
20. The method of claim 1, wherein the cell recruitment composition further comprises an Flt3L or a CCL20.
21. The method of claim 1, wherein the bioactive composition comprises a cancer antigen.
22. The method of claim 21, wherein the cancer antigen comprises a tumor cell lysate.
23. The method of claim 1, wherein the cancer cell is selected from the group consisting of a melanoma cell, a central nervous system (CNS) cancer cell, a CNS germ cell tumor cell, a lung cancer cell, leukemia cell, multiple myeloma cell, a renal cancer cell, a malignant glioma cell, a medulloblastoma cell, a breast cancer cell, an ovarian cancer cell, a prostate cancer cell, a bladder cancer cell, a fibrosarcoma cell, a pancreatic cancer cell, a gastric cancer cell, a head and neck cancer cell, a colorectal cancer cell, and any combination thereof.
24. The method of claim 1, wherein the cancer cell is a melanoma cell.
25. The method of claim 1, wherein the immune cell is a dendritic cell.
26. The method of claim 1, wherein the device further comprises an adjuvant.
The ‘400 claims do not specifically teach treating a poorly immunogenic cancer. 
	Bosch teaches as set forth above.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘400 claims and Bosch and treat poorly immunogenic cancer that is resistant to CTL mediated lysis or the cancer cell is resistant to natural killer (NK) cell mediated killing and expresses PD-L1 because the ‘400 claims explicitly teach treating cancer that is resistant to CTL mediated lysis or the cancer cell is resistant to natural killer (NK) cell mediated killing and  Bosch teaches tumor cells expresses PD-L1 to limit T cell responses, Bosch teaches inhibition of PD-1 results in expansion of effector T cells and restriction of T regulatory cells, Bosch teaches blockade of PD-1 or  CTLA-4 allows for increased proliferation of CD8+ T cells present in the tumor microenvironment, Bosch teaches significant benefit with PD-1 inhibition in cases of melanoma, advanced melanoma, non-small-cell lung, prostate, renal-cell, and colorectal cancer has been observed.  One would have been motivated to treat poorly immunogenic cancer that is resistant to CTL mediated lysis or the cancer cell is resistant to natural killer (NK) cell mediated killing with the method of the ‘400 claims given the effectiveness of the blockade of both PD-1 and CTLA in treating poorly immunogenic cancers by Bosch and the claims the ‘400 claims explicitly teach treating cancer that is resistant to CTL mediated lysis or the cancer cell is resistant to natural killer (NK) cell mediated killing.

10.	Claim 84 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,682,400 (Ali et al. June 16, 2020, IDS) in view of US 2015/0202291 A1 (Bosch et al. July 23, 2015, effectively filed Nov. 5, 2013), “Bosch”, as applied to claims 79-81, 83, 85-89, 91, 92, and 97-102 above, and further in view of US 2011/0159023 A1 (Langermann, S. June 30, 2011, of record), “Langermann”
The ‘400 claims and Bosch teach as set forth above, but do not specifically teach a PDL2-Ig fusion that inhibits the interaction between the checkpoint protein and ligand thereof	Langermann teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘400 claims, Bosch and Langermann and use a PD-L2-Ig fusion protein as a PD-1 antagonist in the methods of the ‘400 claims and Bosch because Langermann teaches using a PD-L2-Ig fusion protein as a PD-1 antagonist to reduce or overcome lack of sufficient T cell responses, T cell exhaustion, T cell anergy, as well as activation of monocytes, macrophages, dendritic cells and other antigen presenting cells.  Given the immunostimulatory activity of PD-L2-Ig fusion protein one would have been motivated to use it in the in the methods of the ‘400 claims and Bosch to enhance the immune response.  

11.	Claims 93-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,682,400 (Ali et al. June 16, 2020, IDS) in view of in view of US 2015/0202291 A1 (Bosch et al. July 23, 2015,  effectively filed Nov. 5, 2013), “Bosch”, as applied to claims 79-81, 83, 85-89, 91, 92, and 97-102 above, and further in view of WO 2009/102465 A2 (Mooney et al. 20 August 2009, IDS), “Mooney”.
	The ‘400 claims and Bosch teach as set forth above, but do not teach using a TLR agonist as an agonist.
	Mooney teaches as set forth above.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘400 claims, Bosch and Mooney and use that CpG rich oligonucleotides as an adjuvant in the method of the ‘400 claims and  Bosch because the ‘400 claims teach using an adjuvant and Mooney teaches that the devices may contain vaccine adjuvants like CpG rich oligonucleotides and that CpG rich oligonucleotides stimulate TLR9 activation.  One would have been motivated to use CpG rich oligonucleotides to enhance the immune response of the treatment. 
Conclusion
12.	All other rejections recited in the Office Action of June 15, 2022 are withdrawn in view of Applicant’s amendments and arguments of October 17, 2022.
13.	No claims allowed.
14.  	Applicant's amendment and submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 15, 2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a) and MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642